                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NEW YORK
                                      _____________________

                                     No 18-CV-6444 (JFB)(AKT)
                                      _____________________

      TRUSTEES OF THE NORTHEAST CARPENTERS HEALTH, PENSION, ANNUITY,
        APPRENTICESHIP, AND LABOR MANAGEMENT COOPERATION FUNDS,
                                                              Petitioners,

                                             VERSUS

                              W.B.E. WALLS & CEILINGS, INC.,
                                                              Respondent.
                                       ___________________

                                    MEMORANDUM AND ORDER
                                           May 10, 2019
                                       ___________________


JOSEPH F. BIANCO, District Judge:                       On May 5, 2011 and March 6, 2015,
                                                    respondent executed letters of assent to be
    Trustees of the Northeast Carpenters            bound by project labor agreements (“PLAs”)
Health, Pension, Annuity, Apprenticeship,           for     the    Buffalo      Public      Schools
and Labor Management Cooperation Funds              Reconstruction Program – Buffalo Public
(“petitioners” or “the Funds”) commenced            School #203 and the State University of New
this action to confirm an arbitration award         York at Buffalo, Hayes Hall Building-Wide
obtained against W.B.E. Walls & Ceilings,           Restoration Project, respectively. (Pet. ¶ 7-8;
Inc. (“respondent” or “W.B.E.”). Petitioners        Exs. A, C.) The PLAs bound respondent to a
also moved to recover attorney’s fees and           collective bargaining agreement (“the CBA”)
costs in connection with this action. For the       with the Northeast Regional Council of
reasons set forth below, the Court confirms         Carpenters (“the Union”). (Pet. ¶ 9; Ex. B,
the arbitration award and grants petitioners’       Art. IV § 5; Ex. D Art. III § 5.; Ex. E.) At all
motion for fees and costs.                          relevant times to the instant petition, W.B.E.
                                                    was bound to the CBA for all work performed
              I. BACKGROUND
                                                    pursuant to the PLAs. (Pet. ¶ 9; Ex. B, Art.
A. Facts                                            IV § 5; Ex. D Art. III § 5.) Employers such
                                                    as W.B.E. are required to make contributions
    The Court takes the following facts from        to the Funds for all work performed within
the Funds’ petition to confirm the arbitration      the Union’s trade and geographical
award (“Pet.”) and accompanying exhibits.           jurisdiction. (Pet. ¶ 10; Ex. B., Art. XI § 2(a);
(ECF No. 1.)                                        Ex. D, Art. X § 2(a); Ex. E, Art. 17 § 1.)
     The CBA provides that “[t]he Employer                     damages, (iv) $900 in attorney’s fees, (v)
agrees that, should it become delinquent in                    $2,425.00 for the audit fee, and (vi) $800.00
any of its obligations to any Fund . . . it shall              for the arbitrator’s fee. (Pet. ¶¶ 22-23; Ex.
be liable for such penalties and costs as may                  H.)
be provided for by the Trust Agreement,
resolution and Collection Policy of the                            W.B.E. has failed to pay any portion of
respective Fund(s), including, but not limited                 the award, and the award has not been
to, interest, liquidated damages, and costs of                 vacated or modified.         (Pet. ¶¶ 24-25.)
collection      including   attorney’s       and               Accordingly, the Funds now seek the entirety
accounting fees.” (Pet. ¶ 19; Ex. E, Art. 17                   of the arbitration award, interest from the date
§ 5.)                                                          of the arbitration award through the date of
                                                               judgment, and attorney’s fees and costs
    The Funds established an “Employer                         associated with this motion.
Contribution Audit and Collection Policy”
(“Collection Policy”) 1. (Pet. Ex. F.) If an                   B. Procedural History
employer is found delinquent in its                                On November 13, 2018, petitioners filed
contributions, the Collection Policy awards,                   a petition in this Court, seeking confirmation
in addition to the delinquent contributions,                   of the arbitrator’s award, as well as attorney’s
interest, liquidated damages, attorney’s fees,                 fees and costs incurred in the instant action.
arbitration fees, and audit costs. (Pet. ¶¶ 16,                (ECF No. 1.) Petitioners served respondent
17, 18; Ex. F, Arts. 2.1(D), 6.1, 6.2, 6.3.)                   on November 21, 2018. (ECF No. 8.) To
The Collection Policy subjects disputes                        date, respondent has not filed a response or
relating to an employer’s failure to remit                     otherwise appeared in this action.
contributions to arbitration before the Funds’
designated arbitrator. (Pet. Ex. F, Art. 2.3.)                 II. CONFIRMATION OF ARBITRATION AWARD

     Petitioners initiated arbitration under the               A. Standard of Review
Collection Policy and mailed W.B.E. a                              A motion to confirm an arbitral award
Notice of Intent to Arbitrate Delinquency,                     should be “treated as akin to a motion for
dated August 28, 2018. (Pet. ¶ 21; Ex. G.)                     summary judgment.” D.H. Blair & Co. v.
The arbitrator thereafter held a hearing, found                Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006).
that W.B.E. had violated the CBA by failing                    The standard of review at the summary
to make the required contributions to the                      judgment stage is well settled. A court may
Funds between March 6, 2015 and October                        grant a motion for summary judgment under
29, 2015, and ordered W.B.E. to pay the                        Federal Rule of Civil Procedure 56(a) only if
Funds a total of $12,788.70, which includes                    “the movant shows that there is no genuine
(i) $5,754.99 in deficiencies, (ii) $1,757.71 in               dispute as to any material fact and the movant
pre-award interest on the delinquent                           is entitled to judgment as a matter of law.”
contributions, (iii) $1,151.00 in liquidated
1
  The Court notes that the Collection Policy attached          is March through October of 2015, references to the
as Exhibit F to the petition was “restated and effective       Collection Policy “restated and effective January 1,
January 1, 2018.” Given that the attached Collection           2018” are sufficient to conduct the relevant analysis to
Policy was “restated,” and that no opposition to the           confirm the arbitration award.
petition has been filed, the Court concludes that
though the relevant time period to the instant petition


                                                           2
Fed. R. Civ. P. 56(a); Gonzalez v. City of            specific facts showing that there is a genuine
Schenectady, 728 F.3d 149, 154 (2d Cir.               issue for trial.” Caldarola v. Calabrese, 298
2013). “The moving party bears the burden             F.3d 156, 160 (2d Cir. 2002) (alterations in
of showing that he or she is entitled to              original) (quoting Matsushita Elec. Indus.
summary judgment.” Huminski v. Corsones,              Co. v. Zenith Radio Corp., 475 U.S. 574, 586-
396 F.3d 53, 69 (2d Cir. 2005).                       87 (1986)). As the Supreme Court stated in
                                                      Anderson, “[i]f the evidence is merely
   A party asserting that a fact cannot be            colorable, or is not significantly probative,
   or is genuinely disputed must support              summary judgment may be granted.” 477
   the assertion by:         (A) citing to            U.S. at 249-50 (citations omitted). Thus, “the
   particular parts of materials in the               mere existence of some alleged factual
   record,     including       depositions,           dispute between the parties alone will not
   documents, electronically stored                   defeat an otherwise properly supported
   information,         affidavits       or           motion for summary judgment.” Id. at 247-
   declarations, stipulations (including              48. The nonmoving party may not rest upon
   those made for purposes of the                     mere conclusory allegations or denials but
   motion        only),        admissions,            must set forth “‘concrete particulars’
   interrogatory answers, or other                    showing that a trial is needed.” R.G. Grp. v.
   materials; or (B) showing that the                 Horn & Hardart Co., 751 F.2d 69, 77 (2d Cir.
   materials cited do not establish the               1984) (quoting SEC v. Research Automation
   absence or presence of a genuine                   Corp., 585 F.2d 31, 33 (2d Cir. 1978)). Thus,
   dispute, or that an adverse party                  it is insufficient for a party opposing
   cannot produce admissible evidence                 summary judgment “merely to assert a
   to support the fact.                               conclusion without supplying supporting
Fed. R. Civ. P. 56(c)(1). A court “is not to          arguments or facts.” BellSouth Telecomms.,
weigh the evidence but is instead required to         Inc. v. W.R. Grace & Co., 77 F.3d 603, 615
view the evidence in the light most favorable         (2d Cir. 1996) (quoting Research Automation
to the party opposing summary judgment, to            Corp., 585 F.2d at 33).
draw all reasonable inferences in favor of that       B. Discussion
party,    and      to    eschew     credibility
assessments.” Amnesty Am. v. Town of West                 “Section 301 of the Labor Management
Hartford, 361 F.3d 113, 122 (2d Cir. 2004)            Relations Act (LMRA), 29 U.S.C. § 185
(quoting Weyant v. Okst, 101 F.3d 845, 854            (1994) provides federal courts with
(2d Cir. 1996)); see also Anderson v. Liberty         jurisdiction over petitions brought to confirm
Lobby, Inc., 477 U.S. 242, 248 (1986)                 labor arbitration awards.”        Local 802,
(summary judgment is unwarranted if                   Associated Musicians of Greater N.Y. v.
“evidence is such that a reasonable jury could        Parker Meridien Hotel, 145 F.3d 85, 88 (2d
return a verdict for the nonmoving party”).           Cir. 1998).      “Confirmation of a labor
                                                      arbitration award under LMRA § 301 is ‘a
   Once the moving party meets its burden,            summary proceeding that merely makes what
the opposing party “must do more than                 is already a final arbitration award a
simply show that there is some metaphysical           judgment of the Court.’” N.Y. Med. Ctr. of
doubt as to the material facts. . . . [T]he           Queens v. 1199 SEIU United Healthcare
nonmoving party must come forward with


                                                  3
Workers       E.,    No.       11-CV-04421             provide a basis for a reviewing court to refuse
(ENV)(RLM), 2012 WL 2179118, at *4                     to enforce the award.” Id. (citations omitted).
(E.D.N.Y. June 13, 2012) (quoting N.Y.C.
Dist. Council of Carpenters Pension Fund v.                Here, the Court concludes that the
E. Millennium Constr., Inc., No. 03-CV-5122            arbitrator’s award draws its essence from the
(DAB), 2003 WL 22773355, at *2 (S.D.N.Y.               CBA and that it was based on uncontroverted
Nov. 21, 2003)).                                       evidence that W.B.E. had failed to pay
                                                       $5,754.99 in contributions to the Funds for
    The Supreme Court has recognized that              the period March 6, 2015 October 29, 2015.
the LMRA expresses a “federal policy of                The Collection Policy entitles the Funds to
settling labor disputes by arbitration,” which         recover $5,754.99 in deficiencies, as well as
“would be undermined if courts had the final           $7,033.71 for pre-award interest, liquidated
say on the merits of the awards.” See United           damages, attorney’s fees, audit fees, and the
Paperworkers Int’l Union, AFL–CIO v.                   arbitrator’s fee. Finally, nothing in the record
Misco, Inc., 484 U.S. 29, 36-37 (1987)                 suggests “that the arbitrator’s award was
(quoting Steelworkers v. Enter. Wheel & Car            procured through fraud or dishonesty or that
Corp., 363 U.S. 593, 596 (1960)).                      any other basis for overturning the award
Accordingly, “the courts play only a limited           exists.” Trs. for the Mason Tenders Dist.
role when asked to review the decision of an           Council Welfare Fund, Pension Fund,
arbitrator.” Id. at 36; see also, e.g., Major          Annuity Fund & Training Program Fund v.
League Baseball Players Ass’n v. Garvey,               Odessy Constr. Corp., No. 14-CV-1560
532 U.S. 504, 509 (2001); First Nat’l                  (GHW), 2014 WL 3844619, at *2 (S.D.N.Y.
Supermarkets, Inc. v. Retail, Wholesale &              Aug. 1, 2014) (granting unopposed motion
Chain Store Food Emps. Union Local 338,                for summary judgment under LMRA).
Affiliated with the Retail, Wholesale & Dep’t          Accordingly, the Court confirms the
Store Union, AFL–CIO, 118 F.3d 892, 896                arbitration award and awards petitioners
(2d Cir. 1997); Local 1199, Drug, Hosp. &              $12,788.70.
Health Care Emps. Union, RWDSU, AFL–
CIO v. Brooks Drug Co., 956 F.2d 22, 24-25                 The Court also awards petitioners interest
(2d Cir. 1992). In this limited role, a court          from the date of the arbitration award through
must confirm an arbitration award as long as           the date of judgment, at a rate of nine percent
it “‘draws its essence from the collective             per year. “Whether to award prejudgment
bargaining agreement’ and is not the                   interest in an action to confirm an arbitration
arbitrator’s ‘own brand of industrial justice.’”       award is in the discretion of the trial court,
First Nat’l Supermarkets, 118 F.3d at 896              but there is a ‘presumption in favor of
(quoting Misco, 484 U.S. at 36). “Courts are           prejudgment interest.’” N.Y.C. Dist. Council
not authorized to review the arbitrator’s              of Carpenters v. Gen-Cap Indus., Inc., No. 11
decision on the merits despite allegations that        Civ. 8425(JMF), 2012 WL 2958265, at *4
the decision rests on factual errors or                (S.D.N.Y. July 20, 2012) (quoting Waterside
misinterprets the parties’ agreement.” Major           Ocean Navigation Co. v. Int’l Navigation,
League Baseball Players Ass’n, 532 U.S. at             Ltd., 737 F.2d 150, 154 (2d Cir. 1984)).
509. Indeed, “serious error,” and                      Although the interest rate is also a
“improvident, even silly, factfinding do[ ] not        discretionary decision, “[t]he ‘common
                                                       practice’ among courts within the Second



                                                   4
Circuit is to grant interest at a rate of nine          delinquent contributions under a collective
percent per annum—which is the rate of                  bargaining agreement, see 29 U.S.C.
prejudgment interest under New York State               § 1132(g)(2)(D), “this does not necessarily
law,               N.Y.                 C.P.L.R.        mean that a successful party is also entitled to
§§ 5001-5004—from the time of the award to              its costs and attorney’s fees in bringing a
the date of the judgment confirming the                 petition to confirm an arbitration award,”
award.” Id. (quoting E. Millennium Constr.,             Abondolo v. Jerry WWHS Co., 829 F. Supp.
Inc., 2003 WL 22773355, at *3). In light of             2d 120, 130 (E.D.N.Y. 2011); accord TNS
the presumption in favor of prejudgment                 Mgmt. Servs., 2014 WL 100008, at *4; Dejil
interest, the Court concludes, in its discretion,       Sys., 2012 WL 3744802, at *4.
that petitioners are entitled to such interest at
a rate of nine percent per year.                            Nonetheless, “because a court may, in the
                                                        exercise of its inherent equitable powers,
    In sum, the Court awards petitioners                award attorney’s fees when opposing counsel
$12,788.70, as well as prejudgment interest at          acts in bad faith, attorney’s fees and costs
a rate of nine percent per year from the date           may be proper when a party opposing
of the arbitration award through the date of            confirmation of arbitration award ‘refuses to
judgment.                                               abide by an arbitrator’s decision without
                                                        justification.’” E. Millennium Constr., Inc.,
     III. PETITIONERS’ ENTITLEMENT TO                   2003 WL 22773355, at *2 (quoting Int’l
        ATTORNEY’S FEES AND COSTS                       Chem. Workers Union (AFL-CIO), Local No.
                                                        227 v. BASF Wyandotte Corp., 774 F.2d 43,
    Petitioners also assert that they are               47 (2d Cir. 1985)); see also, e.g., TNS Mgmt.
entitled to attorney’s fees and costs incurred          Servs., 2014 WL 100008, at *4 (collecting
in prosecuting this action.                             cases).
     “The general rule in our legal system is               Here, the Court need not decide whether
that each party must pay its own attorney’s             respondent refused to abide by the
fees and expenses.” Perdue v. Kenny A. ex               arbitrator’s award without justification
rel. Winn, 559 U.S. 542, 550 (2010). Neither            because the Collection Policy obligates
LMRA § 301 nor the Federal Arbitration Act,             employers who fail to make timely
9 U.S.C. § 1 et seq. authorizes the award of            contributions to the Funds to pay attorney’s
attorney’s fees in an action to confirm an              fees and costs incurred in recovering the
arbitration award. See, e.g., Trs. of N.Y.C.            delinquent contributions. (See Pet. Ex. F,
Dist. Council of Carpenters Pension Fund v.             Arts. 1.1(C)(4), 6.2, 6.3.) This agreement is
TNS Mgmt. Servs., Inc., No. 13-CV-2716                  a sufficient basis upon which to award
(JMF), 2014 WL 100008, at *4 (S.D.N.Y.                  attorney’s fees and costs. See N.Y.C. Dist.
Jan. 10, 2014); Trs. of N.Y.C. Dist. Council of         Council of Carpenters Pension Fund v.
Carpenters Pension Fund v. Dejil Sys., Inc.,            Dafna Constr. Co., 438 F. Supp. 2d 238, 242
No. 12-CV-005 (JMF), 2012 WL 3744802, at                (S.D.N.Y. 2006) (“Whether [the defendant]
*4 (S.D.N.Y. Aug. 29, 2012). Moreover,                  had no justification in refusing to comply
although Section 502(g) of the Employee                 with the arbitrator’s ruling is irrelevant,
Retirement Income Security Act (“ERISA”)                however, because the Agreement itself
requires an award of attorney’s fees to a plan          requires [the defendant] to pay attorneys’
that prevails in an action to recover


                                                    5
fees incurred by the Trustees in seeking                approximates the fee that the prevailing
confirmation. . . . Since the parties bargained         attorney would have received if he or she had
for the awarding of attorneys’ fees in this             been representing a paying client who was
precise circumstance, the Court respects their          billed by the hour in a comparable case.” Id.
agreement and orders [the defendant] to pay             at 551. “The burden is on the party seeking
the costs incurred by the Trustees in seeking           attorney’s fees to submit sufficient evidence
confirmation of the arbitrator’s award.”); Trs.         to support the hours worked and the rates
of N.Y.C. Dist. Council of Carpenters                   claimed.” Hugee v. Kimso Apartments, LLC,
Pension Fund, Welfare Fund, Annuity Fund,               852 F. Supp. 2d 281, 298 (E.D.N.Y. 2012).
& Apprenticeship, Journeyman Retraining,
Educ. & Indus. Fund v. Alliance Workroom                    1. Reasonable Hourly Rate
Corp., No. 13-CV-5096 (KPF), 2013 WL                        A “reasonable hourly rate” is “‘what a
6498165, at *6 (S.D.N.Y. Dec. 11, 2013)                 reasonable, paying client would be willing to
(holding that CBA authorized award of                   pay,’ given that such a party wishes ‘to spend
attorney’s fees and costs in action to confirm          the minimum necessary to litigate the case
arbitration award). Accordingly, the Court              effectively.’” Bergerson v. N.Y. State Office
concludes that petitioners are entitled to              of Mental Health, Cent. N.Y. Psychiatric Ctr.,
recover attorney’s fees and costs.                      652 F.3d 277, 289 (2d Cir. 2011) (quoting
A. Attorney’s Fees                                      Simmons v. N.Y.C. Transit Auth., 575 F.3d
                                                        170, 174 (2d Cir. 2009)). This Court follows
    The Court uses the “lodestar figure,”               the Second Circuit’s “forum rule,” which
which is determined by multiplying the                  “generally requires use of the hourly rates
number of hours reasonably expended on a                employed in the district in which the
case by a reasonable hourly rate, to calculate          reviewing court sits in calculating the
reasonable attorney’s fees. See Hensley v.              presumptively reasonable fee.” Id. at 290
Eckerhart, 461 U.S. 424, 433 (1983); see also           (quoting Simmons, 575 F.3d at 174).            In
Luciano v. Olsten Corp., 109 F.3d 111, 115              Arbor Hill, the Second Circuit also instructed
(2d Cir. 1997). “Both [the Second Circuit]              district courts to consider the factors set forth
and the Supreme Court have held that the                in Johnson v. Georgia Highway Express,
lodestar . . . creates a ‘presumptively                 Inc., 488 F.2d 714 (5th Cir. 1974), abrogated
reasonable fee.’” Millea v. Metro–North R.R.            on other grounds by Blanchard v. Bergeron,
Co., 658 F.3d 154, 166 (2d Cir. 2011)                   489 U.S. 87 (1989). See 522 F.3d at 190. The
(quoting Arbor Hill Concerned Citizens                  twelve Johnson factors are:
Neighborhood Ass’n v. County of Albany,
522 F.3d 182, 183 (2d Cir. 2008)). “[T]he                   (1) the time and labor required;
lodestar figure includes most, if not all, of the           (2) the novelty and difficulty of the
relevant factors constituting a ‘reasonable’                questions; (3) the level of skill
attorney’s fee.” Perdue, 559 U.S. at 553                    required to perform the legal service
(quoting Pennsylvania v. Del. Valley                        properly; (4) the preclusion of
Citizens’ Council for Clean Air, 478 U.S.                   employment by the attorney due to
546, 565-66 (1986)). Thus, the Supreme                      acceptance of the case; (5) the
Court has recognized that “the lodestar                     attorney’s customary hourly rate;
method produces an award that roughly                       (6) whether the fee is fixed or
                                                            contingent; (7) the time limitations


                                                    6
   imposed by the client or the                        attorneys of commensurate skill and
   circumstances; (8) the amount                       experience in similar actions [in the district].”
   involved in the case and the results                (Id. ¶ 31.)
   obtained; (9) the experience,
   reputation, and ability of the                          In light of the prevailing hourly rates in
   attorneys; (10) the “undesirability” of             this district and all other factors set forth in
   the case; (11) the nature and length of             Arbor Hill and Johnson, the Court concludes
   the professional relationship with the              that the hourly rate of $225 is too high, given
   client; and (12) awards in similar                  that Ms. Marimon graduated from law school
   cases.                                              in 2014.       Given her current level of
                                                       experience, the Court concludes, in its
Id. at 186 n.3 (quoting Johnson, 488 F.2d at           discretion, that Ms. Marimon’s time shall be
717-19).     “The burden rests with the                compensated at $200.00 per hour.
prevailing party ‘to justify the reasonableness
of the requested rate.’” Hugee, 852 F. Supp.               2. Reasonable Hours
2d at 298 (quoting Blum v. Stenson, 465 U.S.                Having determined a reasonable hourly
886, 895 n.11 (1984)).                                 rate for petitioners’ counsel, the Court must
    Courts in this district have concluded that        determine the reasonable number of hours
approximately $200 to $325 is a reasonable             expended by petitioners’ counsel in this
hourly rate for senior associates, and that            litigation.
$100 to $200 is a reasonable hourly rate for               “The party seeking attorney’s fees also
more junior associates. See, e.g., Pall Corp.          bears the burden of establishing that the
v. 3M Purification Inc., Nos. 97-CV-7599               number of hours for which compensation is
(RRM)(ETB), 03-CV-0092 (RRM)(ETB),                     sought is reasonable.” Custodio v. Am. Chain
2012 WL 1979297, at *4 (E.D.N.Y. June 1,               Link & Constr., Inc., No. 06-CV-7148 (GBD)
2012) (collecting cases). Of course, “the              (HBP), 2014 WL 116147, at *9 (S.D.N.Y.
range of ‘reasonable’ attorney fee rates in this       Jan. 13, 2014) (citing Cruz v. Local Union
district varies depending on the type of case,         No. 3 of Int’l Bhd. of Elec. Workers, 34 F.3d
the nature of the litigation, the size of the          1148, 1160 (2d Cir. 1994)). “Applications
firm, and the expertise of its attorneys.”             for fee awards should generally be
Siracuse v. Program for the Dev. of Human              documented by contemporaneously created
Potential, No. 07-CV-2205 (CLP), 2012 WL               time records that specify, for each attorney,
1624291, at *30 (E.D.N.Y. Apr. 30, 2012).              the date, the hours expended, and the nature
    Here, petitioners request an hourly rate of        of the work done.” Kirsch v. Fleet St., Ltd.,
$225 for Virginia & Ambinder, LLP                      148 F.3d 149, 173 (2d Cir. 1998). “Hours
associate Nicole Marimon. (Pet. ¶ 29.) Ms.             that are ‘excessive, redundant, or otherwise
Marimon is a 2014 graduate of Fordham                  unnecessary,’ are to be excluded, and in
University School of Law. (Id.) Ms.                    dealing with such surplusage, the court has
Marimon avers that she has “handled the                discretion simply to deduct a reasonable
prosecution of several ERISA collection                percentage of the number of hours claimed
actions.” (Id.) Ms. Marimon also avers that            ‘as a practical means of trimming fat from a
the requested hourly rate is “similar to or            fee application.’” Id. (quoting Hensley, 461
lower than the rates typically charged by              U.S. at 434; then quoting N.Y. Ass’n for



                                                   7
Retarded Children, Inc. v. Carey, 711 F.2d            performed, and the amount of time spent on
1136, 1146 (2d Cir. 1983)); see also Lunday           the work (Pet. Ex. I), and Ms. Marimon avers
v. City of Albany, 42 F.3d 131, 134 (2d Cir.          that it is a contemporaneous time record (id.
1994) (“We do not require that the court set          ¶ 28).
forth item-by-item findings concerning what
may be countless objections to individual                 In addition, the Court concludes that 1.0
billing items.”).                                     hours is a reasonable number of hours billed,
                                                      given the description of the tasks performed
    Petitioners have submitted a printout of          and the fact that the motion was unopposed.
an invoice sent by Virginia & Ambinder,               Accordingly, the Court calculates the
LLP to the Funds for professional services            lodestar figure to be $200.00.
rendered in connection with the instant
action. (Pet. Ex. I.) This invoice shows that             The Court sees no reason to depart from
Ms. Marimon billed 1.0 hours on this matter.          the lodestar figure in this case. See, e.g.,
(Id.)                                                 Perdue, 559 U.S. at 553 (noting that lodestar
                                                      figure includes “most, if not all,” relevant
    At the outset, the Court concludes that the       factors in setting reasonable attorney’s fees).
invoice        printout      satisfies      the       Therefore, the Court awards petitioners
contemporaneous records requirement.                  $200.00 in attorney’s fees.
Courts accept the printout of an invoice that
provides “a clear description of the work             B. Costs
performed, the time spent on the respective               “As for costs, a court will generally
matter, the attorney who rendered services,           award ‘those reasonable out-of-pocket
and the date the services were performed.”            expenses incurred by attorneys and ordinarily
Big R Food Warehouses v. Local 338                    charged to their clients.’” Pennacchio v.
RWDSU, 896 F. Supp. 292, 295 (E.D.N.Y.                Powers, No. 05-CV-985 (RRM)(RML), 2011
1995); see also, e.g., Home Loan Inv. Bank,           WL 2945825, at *2 (E.D.N.Y. July 21, 2011)
F.S.B. v. Goodness & Mercy, Inc., No. 10-             (quoting LeBlanc–Sternberg v. Fletcher, 143
CV-4677 (ADS)(ETB), 2012 WL 1078963,                  F.3d 748, 763 (2d Cir. 1998)). “The fee
at *7 (E.D.N.Y. Jan. 4, 2012), report and             applicant bears the burden of adequately
recommendation adopted, 2012 WL 1078886               documenting and itemizing the costs
(E.D.N.Y. Mar. 30, 2012); Fuerst v. Fuerst,           requested.” Id.; accord First Keystone
No. 10-CV-3941, 2012 WL 1145934, at *4                Consultants, Inc. v. Schlesinger Elec.
(E.D.N.Y. Apr. 5, 2012); New Paltz Cent.              Contractors,      Inc.,    No.      10-CV-696
Sch. Dist. v. St. Pierre, No. 02-CV-981               (KAM)(SMG), 2013 WL 950573, at *10
(FJS)(RFT), 2007 WL 655603, at *1-2                   (E.D.N.Y. Mar. 12, 2013). In particular,
(N.D.N.Y. Feb. 26, 2007); Boster v. Braccia,          under Local Civil Rule 54.1, “the party must
No. 06-CV-4756 (JG)(RER), 2007 WL                     include as part of the request ‘an affidavit that
4287704, at *2 (E.D.N.Y. Dec. 4, 2007). The           the costs claimed are allowable by law, are
time record submitted by petitioners provides         correctly stated and were necessarily
this information in sufficient detail, as it          incurred,’” and “[b]ills for the costs claimed
includes a description of the work performed,         must be attached as exhibits.” D.J. ex rel.
the initials of the individual who performed          Roberts v. City of New York, No. 11-CV-
the work, the date on which the work was              5458 (JGK)(DF), 2012 WL 5431034, at *9



                                                  8
